Citation Nr: 0621429	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for cervical spinal stenosis 
with status-post removal of bone from the right iliac for 
cervical fusion as a result of VA surgery in January 2001.



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1956 to July 1962, 
and from July 1966 to April 1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2003 rating action that denied compensation 
benefits pursuant to the provisions of 38 U.S.C A. § 1151 for 
cervical spinal stenosis with status-post removal of bone 
from the right iliac for cervical fusion as a result of VA 
surgery in January 2001.  The veteran filed a Notice of 
Disagreement in November 2003, and the RO issued a Statement 
of the Case (SOC) in December 2003.  The veteran filed a 
Substantive Appeal in February 2004.

In June 2005, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development, and the RO issued a Supplemental SOC (SSOC) in 
December 2005, continuing the denial of the claim.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms thereof.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

Considering the record in light of the Veterans Claims 
Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005)), the Board finds that all development 
action needed to render a fair decision on the claim on 
appeal has not been accomplished.

In June 2005, the Board remanded this case to the RO for 
further development of the evidence, to include obtaining a 
VA examination that contained a medical opinion on the key 
question of whether the veteran's continuing cervical spine 
disability following his January 2001 VA cervical discectomy 
and fusion with right iliac crest bone is the result of VA 
fault.  The veteran has contended that, soon after this 
surgery, a VA physician told him that the surgery had been 
done incorrectly, in that bone from his right hip had been 
placed incorrectly in his neck, allowing a piece of bone to 
extend into the spinal nerves, and that additional surgery 
was thus required.  Although a VA examination was conducted 
in October 2005, Duc Kim Hoang, M.D., stated that, because he 
was not a neurosurgeon, he could not assess whether or not an 
error occurred during the January 2001 VA surgery.  On 
previous October 2002 VA examination, Julie T. Fieschko, 
M.D., also stated that, because she was not a surgical 
specialist, she could not assess whether or not an error 
occurred during the performance of the January 2001 VA 
surgery.

Thus, the Board finds that Stegall requires the RO to arrange 
for the veteran to undergo another VA examination by an 
appropriate medical specialist other than Julie T. Fieschko, 
M.D., and Duc Kim Hoang, M.D., to obtain the requested 
medical opinion as to whether the proximate cause of his 
current spinal stenosis was VA fault from the January 2001 
cervical discectomy and fusion with right iliac crest bone.  
The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R.    § 3.655 (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file a copy of any notice of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to the VA examination, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  In this 
regard, the RO should again specifically request the veteran 
to provide authorization to enable it to obtain copies of all 
records of his treatment and evaluation at the Penn State 
Milton S. Hershey Medical Center.  

The record also reflects that outstanding VA medical records 
should be obtained. The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
Board finds that the complete records of all follow-up 
treatment and evaluation of the veteran for cervical spine 
and right hip disabilities at the Lebanon, Pennsylvania VA 
Medical Center (VAMC) from April 2006 to the present time 
should be obtained and associated with the claims file.  The 
Board points out that, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

Lastly, the RO must make the claims folder available to the 
veteran's new attorney-representative for review and 
preparation of all appropriate argument in this appeal. In 
September 2005, Charles O. Barto, Jr., Esq., of Harrisburg, 
Pennsylvania notified the RO that he represented the veteran 
in this appeal.  In subsequent April 2006   mail 
correspondence to the RO, the veteran indicated confusion at 
apparently having been "transferred" to another attorney.  
However, by letter of May 2006, the veteran notified the RO 
that he no longer wanted Mr. Barto to represent him before 
the VA, and signed and submitted VA Form 21-22a, Appointment 
of Individual as Claimant's Representative, appointing 
Jeffrey T. McGuire and/or Douglas L. Cassel of the law firm 
of Cassel & Kearns, Harrisburg, Pennsylvania, as his new 
attorney-representative.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should make the claims folder 
available to the veteran's new attorney-
representative, Jeffrey T. McGuire and/or 
Douglas L. Cassel of the law firm of 
Cassel & Kearns, Harrisburg, 
Pennsylvania, for review and preparation 
of all appropriate argument in this 
appeal.

2.  The RO should obtain from the Lebanon 
VAMC copies of all electronically-
maintained and/or handwritten records of 
treatment and/or evaluation of the 
veteran's cervical spine and/or right hip 
from April 2006 to the present time.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

3.  The RO should request the veteran to 
provide authorization to enable it to 
obtain copies of all records of his 
treatment and evaluation at the Penn 
State Milton S. Hershey Medical Center.
  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to him 
that he has a full 1-year period for 
response (although VA may adjudicate the 
claim within the        1-year period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

5.  After all records and/or responses 
from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination at an appropriate VA 
medical facility by a physician who is a 
neurosurgeon, and other than Julie T. 
Fieschko, M.D., and Duc Kim Hoang, M.D.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.      

The examiner should identify all 
disability affecting the veteran's 
cervical spine and right hip, and render 
an opinion, consistent with the record 
and sound medical judgment, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran has 
residuals of his January 2001 VA cervical 
discectomy and fusion with right iliac 
crest bone, and if so, whether the 
proximate cause of such residuals was  
(a) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA during the surgical treatment, or 
(b) an event not reasonably foreseeable.  
In reaching his opinion, the physician 
should comment as to whether, in 
performing the January 2001 surgery, the 
VA physician failed to exercise the 
degree of care that would be expected of 
a reasonable health care provider.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
a copy of any notice of the date and time 
of the examination sent to him by the 
pertinent VA medical facility.  

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271.

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include 38 C.F.R. 
§ 3.361 (2005).  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate SSOC that includes 
citation to all additional legal 
authority considered, to specifically 
include 38 C.F.R. § 3.361, as well as 
clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


